Citation Nr: 1513153	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an increased initial rating for right foot pes planus, plantar fasciitis, and residuals of a stress fracture, currently rated as 10 percent disabling.

3.  Entitlement to a compensable initial rating for left foot pes planus with degenerative changes of the left calcaneocuboid joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from May 2009 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a right ankle disability and granted noncompensable service connection for bilateral foot disabilities.  In October 2012, the RO granted separate ratings for the service-connected foot disabilities, as stated on the title page.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right ankle disability.

2.  Throughout the pendency of the appeal, the Veteran's right foot pes planus, plantar fasciitis, and residuals of a stress fracture have been manifested by reports of pain and occasional swelling of the foot.  There was no objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  There was no objective evidence of a moderately severe foot injury.

3.  Throughout the pendency of the appeal, the Veteran's left foot pes planus with degenerative changes of the left calcaneocuboid joint have been manifested by reports of pain and occasional swelling of the foot.  There was no objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities. There was no objective evidence of a moderately severe foot injury.





CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Throughout the pendency of the appeal, the criteria for a rating in excess of 10 percent for the Veteran's right foot pes planus, plantar fasciitis, and residuals of a stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a, Diagnostic Codes 5276, 5284 (2014).

3.  Throughout the pendency of the appeal, the criteria for an increased 10 percent rating (but not higher) for the Veteran's left foot pes planus with degenerative changes of the left calcaneocuboid joint have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5276, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a December 2009 letter.  The claims were then adjudicated in May 2010.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additionally, the Veteran was afforded VA examinations in April 2010 and June 2010 in order to adjudicate his claims.  The Veteran has not since stated that his foot disabilities have increased in severity such that a new VA examination would be necessary to fairly adjudicate the claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Board finds that the first element of service connection, that of a current right ankle disability, has not been met at any time during the appeal period, and thus the claim cannot prevail.  The April 2010 VA examination was negative for any indication of a current right ankle disability, and the VA treatment records additionally do not demonstrate a diagnosed right ankle disability.  The Veteran has been diagnosed with a right foot disability, specifically pes planus, plantar fasciitis, and residuals of stress fracture to the heel bone, and such disabilities have already been service-connected.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Accordingly, as there is no indication of a current right ankle disability, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability"). 

The Veteran has contended on his own behalf that he suffers from a right ankle disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, a VA examiner determined that there was no current right ankle disability separate from the service-connected right foot disabilities.  There is no competent medical evidence to the contrary.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Veteran. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Veteran. App. 119 (1999); Hart v. Mansfield, 21 Veteran. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2014) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014). 

The Veteran's right foot disability, pes planus, plantar fasciitis, and residuals of a stress fracture, is currently rated as 10 percent disabling pursuant to Diagnostic Code 5276-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5276 refers to plantar fasciitis, or flatfoot.  Diagnostic Code 5284 refers to a foot injury.  
The Veteran's left foot disability, pes planus with degenerative changes of the left calcaneocuboid joint, has been rated pursuant to Diagnostic Code 5010-5276.  Diagnostic Code 5010 refers to arthritis.

The Board finds no other applicable diagnostic codes, as the Veteran has not been diagnosed with weak foot, pes cavus, metatarsalgia or Morton's disease, hallux valgus, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, or hammertoe and therefore, those diagnostic codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2014). 

Under Diagnostic Code 5276, a 10 percent rating is warranted for unilateral or bilateral pes planus that is moderate, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5284, a moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating, and a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5284 (2014).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Turning to the evidence of record, on April 2010 VA examination, the Veteran reported intermittent heel pain and sometimes swelling of the feet, fatigability, and lack of endurance with walking.  There was no weakness, stiffness, heat, or redness.  The symptoms were better with rest, although in the early morning he would get heel pain when getting out of bed.  His symptoms were worse with standing or walking.  He had sharp pain two to three times per week that would last one to two hours.  There was no functional impairment with flare-up.  Flare-ups were brought on by prolonged walking or getting out of bed in the morning.  He used orthotics which would sometimes help.  Examination of the left foot showed mild +1 pedal edema.  There was no painful motion, instability, weakness, or tenderness.  The same was the case on the right side, as well as a finding of tenderness over the tarsal, dorsal and medial area.  There was no tenderness at the arches or heel area.  He walked normally.  The Achilles tendon was to the midline.  There was not much midfoot malalignment.

VA treatment records dated until 2013 reflect that in January 2010, the Veteran reported a painful right heel, especially when he would first awaken in the morning.  Examination revealed pain on palpation at the plantar medial right heel and decreased medial arches bilaterally.  In May 2012, the Veteran reported pain in both heels that fluctuated in intensity.  He could not stand on his right heel for too long due to heel pain.
In this case, the Board finds that a rating in excess of 10 percent for the Veteran's right foot disability is not warranted, as the Veteran has not been shown, by VA examination or in the treatment records, to suffer from a moderately severe foot injury or severe flat foot.  Rather, he experiences some pain and swelling after such activities of prolonged walking, or first thing in the morning when rising from bed.  Otherwise, physical examination has not shown a moderately severe abnormality of the foot, nor has it shown indication of swelling on use, accentuated pain on use, or characteristic callosities.  Physical examination has shown some tenderness of the right foot, but not such that would rise to a level of moderately severe.  Accordingly, the Board finds that a rating higher than 10 percent is not warranted for the right foot.

With regard to the left foot, the Board finds that an increased 10 percent rating is warranted.  The evidence demonstrates that the Veteran experiences pain on use of the foot, and that the Veteran suffers from degenerative arthritis of the left calcaneocuboid joint.  Despite that the Veteran's disability does not meet the minimum criteria for a compensable rating under the relevant diagnostic code, he has demonstrated symptoms in line with a compensable rating, or a 10 percent rating under DC 5010-5276 and as set forth under 38 C.F.R. § 4.59 (2014).  A higher rating is not warranted however, as Veteran has not been shown, by VA examination or in the treatment records, to suffer from a moderately severe foot injury or severe flat foot.  

In finding that ratings higher than 10 percent are not warranted for the Veteran's right or left foot disability, the Board notes that the Veteran's foot disabilities have not impaired his activities of daily living, have not caused an inability to function in his usual occupation as noted by a VA physician in July 2013, and have not required the use of corrective shoes, braces or a cane.  The Board finds that the absence of the need for corrective shoes or the use of a cane is probative evidence against a finding that his foot disabilities caused a moderately severe disability.  The Board has taken into consideration the provisions of Deluca, supra, when finding that higher ratings are not warranted in this instance.

In sum, the Board finds that increased ratings are not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Other Considerations

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the medical evidence does not suggest that the Veteran is unemployable due to his service-connected foot disabilities.  Although the Veteran has alluded to his physical disabilities, generally, as inhibiting his ability to work, a July 2013 VA examiner found no indication that the Veteran's foot disabilities precluded employment.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected foot disabilities with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's foot disabilities  as they are contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic codes, but the Veteran's foot disabilities are not productive of the manifestations that would warrant the higher rating.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claims at any time during the pendency of the appeal, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disability is denied.

A rating in excess of 10 percent for right foot pes planus, plantar fasciitis, and residuals of a stress fracture is denied. 

An increased 10 percent rating for left foot pes planus with degenerative changes of the left calcaneocuboid joint is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


